Citation Nr: 1109493	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-27 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for bladder cancer, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's service connection claims for prostate and bladder cancer, to include as due to exposure to herbicide agents.

In May 2010, the Veteran testified at a travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing, the parties agreed to leave the record open for 60 days to allow for the submission of additional evidence.  Additional evidence has been presented for the record which was not accompanied by a waiver.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).  A review of this evidence reflects that to the extent that it is new, it in no way directly relates to or impacts the adjudication of the Veteran's service connection claim for prostate cancer; hence is not "pertinent," consideration of the claim is not prejudicial, and a remand for consideration of this evidence is unnecessary.  38 C.F.R. §§ 19.37, 20.1304.  As will be explained in the Remand, the additional evidence does relate to the service connection claim for bladder cancer and this matter will be further addressed below.

The claim of entitlement to service connection for bladder cancer, to include as due to exposure to herbicide agents is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from April to June 1965; therefore, exposure to herbicides including Agent Orange is presumed.

2.  The record does not contain a current diagnosis of prostate cancer.


CONCLUSION OF LAW

The Veteran's claimed prostate cancer was not incurred in or aggravated by his active service, nor may it be presumed to have been so incurred, including due to herbicide/Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim for prostate cancer in a letter dated in July 2008 wherein he was advised of the provisions relating to the VCAA.  Specifically, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.  Provisions and evidentiary requirements specific to claims brought under the theory of exposure to herbicides in service were also addressed in the July 2008 letter.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The July 2008 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case.  Subsequent adjudication of the claim on appeal was undertaken in a Supplemental Statement of the Case (SOC) issued in July 2009.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claim on appeal has been obtained.  The file contains the Veteran's service treatment records (STRs) and copious private medical records and statements.  In addition, the Veteran provided testimony at a travel Board hearing held in May 2010.  In addition, a VA examination was conducted in September 2008 and there have been no contentions made by the Veteran or his representative to the effect that it was in any way inadequate for purposes of the adjudication of the service connection claim for prostate cancer.  

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. §5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran filed a service connection claim for prostate cancer in June 2008, indicating that this condition was diagnosed in 2007.  His DD 214 reflects service with the United States Marine Corps with an MOS of  supply man.  Verified service in Vietnam from April to June 1965 is shown.  

The STRs are negative for any indications or diagnosis of prostate cancer.

Private medical records on file include a May 2007 pathology report of a bladder tumor which revealed invasive high-grade papillary transitional cell carcinoma, Grade III, with infiltrates into the muscularis propria.  The report indicated that no definite lymphovascular invasion was noted.  

In July 2007, the Veteran underwent cystectomy, prostatectomy, and bilateral pelvic node dissection in conjunction with treatment of transitional cell carcinoma of the bladder.  A pathology report also revealed metastatic transitional cell carcinoma in one of five right lymph nodes and in one of seven left lymph nodes which was treated with a bilateral pelvic lymph node dissection.  It appears that coincident with this treatment, findings of prostatic hyperplasia with focal high grade prostatic intraepithelial neoplasia (PIN) were also made; however, prostate cancer was not diagnosed.  Thereafter the Veteran underwent chemotherapy until approximately March 2008.    

A VA examination was conducted in September 2008 and the claims folder was reviewed.  The report documented the Veteran's history of service in Vietnam and reports of exposure to Agent Orange.  The examiner noted that upon interview of the Veteran and review of his records, the Veteran was treated for bladder cancer and during the course of treatment, was found to have high-grade PIN by prostate biopsy.  The examiner clarified that the Veteran did not have a diagnosis of prostate cancer, explaining that high grade PIN was sometimes considered to be a precursor to prostate cancer.  Diagnoses of bladder cancer and high-grade PIN on pathology report from cystoprotatectomy, were made.  

The file contains a private medical statement of Dr. M. dated in March 2009.  The doctor certified that the pathology obtained in conjunction with the operative procedures which took place in July 2007 included the prostate, which was removed because it was contiguous to the bladder.  Dr. M. indicated that the prostate showed a focal area of high grade PIN, which was described as pre-neoplastic.  The doctor opined that the PIN would have become prostate cancer had the prostate not been removed incidentally.  

In a second statement provided by Dr. M. in June 2009, it was noted that a review of the Veteran's pathology report and operative procedures revealed that the Veteran had a transitional cell carcinoma of the bladder that was metastatic to the intra-abdominal lymph nodes due to which he underwent a radical cystectomy that included the prostate.  It was noted that the prostate was contiguous to the bladder and had to be removed to permit complete removal of the bladder.  Incidentally found during this procedure was focal high-grade PIN, described as a precursor for adenocarcinoma of the prostate.  Dr. M. indicated that the PIN was not a metastatic result of the bladder cancer and opined that it may well have been from the Veteran's service-related Agent Orange exposure. 

The file also contains medical facts sheets relating to PIN, describing this as the most likely precursor of prostatic adenocarcinoma and defining PIN as a premalignant proliferation arising within the prostate.  

The Veteran provided testimony at a travel Board hearing held in May 2010.  He indicated that while being treated for bladder cancer, a specimen of the prostate was studied which revealed a precancerous growth.  The Veteran indicated that medical statements indicated that had the prostate not been removed, cancer would have resulted and stated that the prostate condition had been etiologically related to Agent Orange exposure sustained during service.  

At the hearing, the parties agreed to leave the record open for 60 days to allow for the presentation of additional evidence.  During that time additional evidence was received in the form of a private medical statement of Dr. C. dated in June 2010.  However, that statement related only to the claim for bladder cancer, and did not mention the prostate.

Analysis

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including malignant tumors, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure include prostate cancer.  See 38 C.F.R. § 3.309(e).

The Veteran contends that his claimed prostate cancer is linked to exposure to herbicides including Agent Orange during service, warranting service connection on a presumptive basis.  In this case, the evidence establishes that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Therefore, exposure to herbicide agents is presumed by regulation.  Further, the Board notes that prostate cancer is a disorder presumptively associated with herbicide exposure and enumerated in 38 C.F.R. § 3.309(e).

The threshold issue in this case involves the matter of whether prostate cancer has actually been diagnosed.

In this case, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the medical evidence on file does reflect that prostate cancer was ever diagnosed.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the service connection claim for prostate cancer was filed in June 2008; a clinical diagnosis of prostate cancer was not of record at that time (resolved or unresolved) nor has such evidence been shown at any time before or after the claim was filed.

Clinical evidence on file clearly reflects that focal high grade PIN was identified in July 2007, during the course of treatment for bladder cancer and clinical records reflect that the prostate was removed.  Medical fact sheets and private medical statements on file also reflect that the presence of PIN is a strong-indicator and precursor of prostate cancer.  However, the fact remains that prostate cancer was not diagnosed in 2007 or at any point prior or subsequently.  Moreover, PIN is not a disability in and of itself, is not a condition presumptively associated with herbicide exposure, nor can the Board grant service connection for PIN on a speculative basis, based on evidence suggesting that this condition may at some point have resulted in prostate cancer, but for the removal of the prostate in July 2007.  Significantly, upon VA examination of 2008 the examiner specifically clarified that the Veteran did not have a diagnosis of prostate cancer.  

The Board has considered the Veteran's lay assertions to the effect that he has prostate cancer.  While the Veteran is generally considered competent to report symptoms; a lay person such as the Veteran is not competent to offer an opinion on complex medical questions, such as rendering a diagnosis or offering an opinion as to the underlying etiology of his symptoms; essentially it is beyond the Veteran's competency to diagnose himself with prostate cancer.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, the law limits entitlement for service-related diseases and injuries to cases where the underlying in- service incident has resulted in a current disability. Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the evidence reflects that the Veteran does not currently have a clinical diagnosis of prostate cancer; service connection for this claimed condition is not warranted on this basis alone.  For the reasons and bases set forth above, the service connection claim for prostate cancer must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2010).


ORDER

Entitlement to service connection for prostate cancer is denied.


REMAND

The Veteran seeks service connection for bladder cancer, primarily contending that this condition is associated with herbicide exposure sustained during service in Vietnam.  Additional development is required in this case prior to adjudication of the claim.

As an initial matter, the record establishes that the Veteran had service in Vietnam during the Vietnam era.  As such, the Veteran is presumed to have been exposed during such service to an herbicide agent, to include Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  However, the Board notes that bladder cancer is not a disorder presumptively associated with herbicide exposure as enumerated under 38 C.F.R. § 3.309(e).  Nevertheless, a claimant may establish service connection for diseases not listed as presumptive based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

The evidence on file indicates that bladder cancer was diagnosed in 2007 and treated in 2007 and 2008.  Also on file is a June 2010 private medical statement of Dr. C., indicating that he had first seen the Veteran in September 2007, at which time a diagnosis of transitional high-grade papillary carcinoma of the bladder, grade 3/3, had been diagnosed.  The doctor indicated that as localized lymph nodes were involved, it was classified as a stage 4 bladder cancer.  Dr. C. opined that given the Veteran's exposure to Agent Orange during military service, Agent Orange was the likely cause of the bladder cancer.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicolson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  With respect to the opinion provided by Dr. C., essentially no supporting rationale or explanation was offered.

Significantly, to this point there has been no VA opinion provided addressing the etiology of the Veteran's diagnosed bladder cancer.  In determining whether a medical examination need be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  In light of the evidence currently on file, a request for a VA opinion addressing the Veteran's contentions relating to his claim for bladder cancer (with examination if necessary), is warranted in this case.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board also observes that since the issuance of the most recent Supplemental Statement of the Case (SSOC) in July 2009, additional evidence has been added to the file which pertains to the Veteran's service connection claim for bladder cancer and which was unaccompanied by a waiver.  This evidence will be considered upon readjudication of the claim by the RO, following the completion of the development requested herein.  In addition, the Veteran will be given an opportunity to provide any additional information or evidence relating this claim on Remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and ask him to identify any VA or private medical professionals who have treated him for bladder cancer.  The RO shall assist the Veteran in obtaining any such evidence identified which has not already been obtained for the record.

2.  After completing any additional notification and/or development action deemed warranted by the record, the AMC/RO should arrange for a comprehensive review of the Veteran's file by an appropriately qualified specialist, specifically an oncologist or a urologist addressing the etiology of the Veteran's bladder cancer, claimed as due to herbicide/Agent Orange exposure in service.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner should indicate in the report that the claims file was reviewed.  The examiner is advised that by virtue of the Veteran's established military service in Vietnam, it is presumed that he was exposed during such service to an herbicide agent, to include Agent Orange.  

a.  The examiner is asked to address the matter of whether herbicide exposure is a known, established, or causative factor in the development of bladder cancer, with reference to pertinent medical principles, studies, findings or other evidence relating to this topic.

b.  Following review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that bladder cancer is etiologically related to the Veteran's period military service, by virtue of presumptive exposure to Agent Orange sustained therein, with the rationale for any such conclusion set out in the report.  In offering this opinion, the examiner is requested to address and reconcile the June 2010 opinion offered by Dr. C. addressing this matter.  

c.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically so specify in the report, and explain why this is so.

e.  If a physical examination or additional history is needed before an opinion can be rendered, the RO/AMC2 should arrange for such actions to occur.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required by the VCAA.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's service connection claim for bladder cancer, to include consideration of any additional evidence added to the file subsequent to issuance of the July 2009 SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


